PEEPLES, Justice,
dissenting.
This case reduces to one question: whether the summary judgment evidence shows as a matter of law that Laura Ma-succio was not in the course and scope of *858her employment when she died in a one-car automobile accident at 3:00 a.m. I would hold that course of employment was refuted by the undisputed evidence that Laura had left a business meeting 4 hours and 45 minutes before the 3:00 a.m. wreck, and she was on a highway traveling toward San Antonio and not in the direction of her home in New Braunfels.
The course and scope question arises in the following context. The carrier moved for summary judgment on the ground that plaintiffs’ claim was not timely filed. Plaintiffs had pleaded that the filing period was tolled by the employer’s failure to file a report of injury or death. Plaintiffs’ response to the carrier’s motion said that the time period was tolled because no report had been filed which article 8307, § 7 required. Under these circumstances, the carrier had the burden to negate plaintiffs’ tolling argument — including course of employment — as a matter of law. Zale Corp. v. Rosenbaum, 520 S.W.2d 889, 891 (Tex.1975) (summary judgment movant who urges limitations must negate nonmovant’s contention that limitations period was tolled and did not run).
Article 8307, § 4 requires claimants to file a notice of claim within one year of the injury or death. Laura died on December 5, 1983, and the claim was filed in September of 1985, more than one year after her death. Plaintiffs contend the filing period was tolled in this case. Article 8307, § 7 requires employers to file a report when an employee is injured or killed in the course and scope of employment, and section 7a tolls the one-year limitation period of section 4 until the section 7 report is filed. Laura’s employer did not file a report until after the plaintiffs filed their notice and lawsuit. Thus, if the employer had a duty to file a section 7 report, the limitation period was tolled, plaintiffs filed their notice on time, and the summary judgment was erroneous.
But section 7 requires employers to file reports only when the injury occurred in the course and scope of employment. The law does not require the many employers in Texas to file reports when their employees are injured or killed on their own personal time. Section 7(a) states, “Every subscriber shall keep a record of all injuries, fatal or otherwise, sustained by his employees in the course of their employment.” (emphasis added). Section 7(b) requires the report to state, among other things, “the character of the work in which he was engaged at the time of the injury.” Thus the question in this case is whether as a matter of law Laura was outside the course of her employment, because if she was, no report was necessary, section 4’s one-year notice period was not tolled, the claim was filed late, and the summary judgment was proper.1 When an employee on a business trip departs from furthering the employer’s business and is injured on a personal mission, the injury is not in the course of employment. Fidelity & Casualty Co. v. Musick, 562 S.W.2d 38, 40 (Tex.Civ.App.-Tyler 1978, writ ref’d n.r.e.); Hardware Mutual Casualty Co. v. McDonald, 502 S.W.2d 602, 604 (Tex.Civ.App.-San Antonio 1973, writ ref'd n.r.e.).
Laura lived in New Braunfels and worked and attended college in San Marcos. Both cities are located northeast of San Antonio on Interstate 35. On Monday, December 5, 1983, Laura attended a work-related meeting in San Antonio. She left that meeting at 10:15 p.m. and went with a co-employee to an establishment referred to in the record as “TGIF’s.” The record does not show what she did for the next several hours, but at 3:00 a.m. on December 6, 1983, she died in a one-car accident, headed south on Highway 16 in Medina County, when her car left the road and hit *859a tree. At the time of the accident, she was proceeding from northwest to southeast, headed toward San Antonio. New Braunfels lies 35 miles to the northeast of San Antonio. If the accident had happened while she drove to the meeting or from the meeting toward her home in New Braun-fels, we would have a totally different course and scope question because it was the business meeting that put her on the road in the first place. But she did not go home from the meeting at 10:15 p.m., and even at 3:00 a.m., when the accident happened, she was not headed toward her home in New Braunfels.
In summary, I would hold that the following undisputed facts establish as a matter of law that Laura Masuccio was not in the course of her employment when she died in the automobile wreck:
1. She attended a business meeting in San Antonio, which she left at 10:15 p.m., proceeding directly to TGIF’s.
2. To return home to New Braunfels, she would have driven 35 miles to the northeast on Interstate 35.
3. She died at 3:00 a.m. — four hours and forty-five minutes after she left the meeting — headed southeast on State Highway 16 from Bandera toward San Antonio.
I respectfully dissent from the majority’s holding that these uncontradicted facts do not negate course and scope of employment as a matter of law.

. Plaintiffs pleaded two grounds in defense of their late filing of notice: (1) that the one-year time period was tolled by the employer’s failure to file a notice of claim, and (2) that they had good cause for failure to file on time. The tolling theory is discussed in the text. The good cause theory is also without merit. Plaintiffs had the burden to raise a fact issue on the question of good cause. City of Houston v. Clear Creek Basin Authority, 589 S.W.2d 671, 678-79 (Tex.1979); Yates v. Equitable General Ins. Co., 672 S.W.2d 822, 825 (Tex.App.-Houston [1st Dist.]), aff'd, 684 S.W.2d 669 (Tex.1984). Plaintiffs have not pointed out any evidence in the summary judgment record that raises a fact issue on good cause, and my review of the record, including Mr. Masuccio’s deposition, reveals none.